547 S.E.2d 39 (2001)
STATE of North Carolina
v.
Ricky Clyde TODD.
No. 523P00.
Supreme Court of North Carolina.
February 1, 2001.
Ricky Clyde Todd, Pro Se.
William N. Farrell, Jr., Senior Deputy Attorney General, Rex Gore, District Attorney, for State.

ORDER
Upon consideration of the petition filed by Defendant Pro Se in this matter for a writ of certiorari to review the order of the Superior Court, Bladen County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 1st day of February 2001."